DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This communication is responsive to the applicant's amendment dated 01/05/2021.  The applicant(s) amended claims 15, 20, 22-33, 28 and 30 (see the amendment: pages 2-6).
Even though applicant amended certain claim(s) for overcoming rejection under 35 USC 112 1st and 2nd, the claims are still subject to the rejection because either the previous rejection did not responded/resolved, or the amended amend claim(s) introduced new issue of the rejection (see detail below).
	
Response to Arguments
Applicant's arguments filed on 01/05/2021 with respect to the claim rejection under 35 USC 112 and 103, have been fully considered but are moot in view of new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims. Accordingly, response to the applicant’s arguments based on the newly amended claims (see Remarks: pages 7-12) is directed to new claim rejection with necessitated new ground (see detail below).
Claim Rejections - 35 USC § 112
Claims 15-30 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 15, newly amended limitation of “determine that a standard response to the voice command would cause one or more portions of the vehicle to strike an object, and, in response to such determination, to produce a non-standard response to the voice command” (Note: underline portion is newly amended/added limitation by applicant), as a whole, failed to comply with the written description requirement because the limitation introduce new subject matter, which is not specifically recited or described by the original specification.  It is also noted that the referenced contents of the specification (see its Publication Application: paragraphs 48-54) provided by the applicant (see Remarks: page 7, paragraph 2) do not specifically describe or fully support amended limitation at all.  More specifically, for example, the closet disclosure related to claimed “one or more portions of the vehicle to strike an object” (see paragraph 53) has nothing to with “standard/non-standard response to the voice command”, which clearly shows the different scopes between the specification and the amend limitation.  
Regarding claims 16-30, the rejection is based on the reason described for claim 15, because the claims recite/include/inherit the same/similar problematic limitation(s) as claim 15.
Further regarding claims 16 and 24, limitation of “the VA retrieves information stored in the vehicle without a user request” failed to comply with the written description requirement because the limitation introduce new subject matter, which does not specifically described in the does not fully support the argued/claimed limitation, because the claimed limitation has different scope from that of the specification statements: “the VA does not have to wait for a command. Rather, It can be proactive initiating a request or action as long as a user is in control—of a transponder” (which is nothing to do with claimed retrieving information, while the claim is nothing to do with disclosed control of transponder).
     Further regarding claims 17 and 25, limitation of “wherein auditory signal includes one of a password, a security code, or an identification code” failed to comply with the written description requirement because it introduces a new subject matter, which is not specifically described by the original specification.  It is noted that the referenced content of the specification (i.e. paragraph 40) provided in previous applicant’s argument (see Remarks: page 7, paragraph 3, filed on 09/22/2020), clearly discloses that it is RF signal (not the auditory signal) including “one of a password, a security code, or an identification code” (this is also evidenced by paragraphs 7, 18, and 47), so that the referenced content does not fully support the argued/claimed limitation. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 15-30 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim reciting “a wireless computing device comprising: an audio detector configured to receive an auditory signal including a voice command, wherein the virtual assistant (VA); and a processor configured to: process the voice command based on a voiceprint of a user, wherein the VA processes the voice command to control a door lock of a vehicle or remotely start a vehicle; determine that a standard response to the voice command would cause one or more portions of the vehicle to strike an object, and, in response to such determination, to produce a non-standard response to the voice command; and maintain a continuity of information between the wireless computing device and at least one other computing device, wherein information associated with interactions with the wireless computing device is accessible at the at least one other computing device”, as a whole, is indefinite.  This is because (i) the amended limitation of “determine that a standard response to the voice command would cause one or more portions of the vehicle to strike an object, and, in response to such determination, to produce a non-standard response to the voice command”, is clearly inconsistent with the specification disclosure, based on the same analyzed facts as stated for rejection of 112 1st, see above), (ii) the limitation saying “…response …cause one more portions of the vehicle to strike an object” lacks meaningful logic/intention, (iii) claimed “standard response” and/or “non-standard response” are substantially unbounded/unknown in terms of their scopes, and they also lack specific recitation/description in the specification, and/or (iv) word “would” is not positive term for the claim, since it is uncertain whether its related limitation is a necessary part of the claim or an optional part of the claim (i.e. without having patentable weight). Further, it is noted that the claimed “wireless computing device”, “virtual assistant (VA)”, “vehicle”, and “at least one other computing device” lack structural relationships/connections among them, and these structural components cannot be found/mapped together in the related drawings (i.e. Figs. 1 and 4) at all.  Applicant is required to specifically indicate/explain which each of these components is actually referred to the corresponding 
Regarding claims 16-30, the rejection is based on the reason described for claim 15, because the claims recite/include/inherit the same/similar problematic limitation(s) as claim 15.

Claim Rejections - 35 USC § 103
Claims 15-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over HIMMELSTEIN (US 2003/0122652) in view of MARTINEZ (UA 2005/0085972) and MAHAFFY et al. (US 2002/0032591) hereinafter referenced as MAHAFFY. 
As per claim 15, as best understood in view of claim rejection under 35 USC 112 1st and 2nd, see above, HIMMELSTEIN discloses ‘voice-controlled security with proximity detector’ (title) including “a wireless computing device (read on ‘an automobile security system’, ‘security device or system’, ‘vehicle’, one of ‘these devices’ including ‘phones, computers, (or) other electronic devices’ associated with a ‘transponder’, or a ‘remote keyless entry system’ with ‘keyfob’ having ‘transponder’) (Figs. 1 and 4, p(paragraph)8, p16, p39-p46), comprising:
an audio detector (read on ‘microphone’ with ‘microphone input circuit 45’, or ‘microphone’ within ‘keyfob’) configured to receive an auditory signal including a voice (or ‘vocal’, or ‘spoken’) command, wherein the voice command is for a (‘security system’) [virtual assistant (VA)], (Figs. 1 and 4, p7-p8, p19-p20, p39-p44); and 
a processor (read on ‘microcomputer 30’, or a mechanism processing following function/feature) configured to (Figs. 1 and 4):
process (or ‘match’) the voice command based on a voiceprint (‘voiceprint template’) of a user (an authorized user), wherein the (security system) [VA] processes or remotely (such as using ‘Bluetooth technology’) start a vehicle (‘turning the ignition switch on’), (p7-p8, p36-p37, p45-p47); 
maintain a continuity (read on ‘continually transmits…’) of information (read on ‘identification signal’, ‘information’ or ‘voiceprint template(s)’ that are ‘stored in memory’) between the wireless computing device (same above) and at least one other computing device (read on a ‘transponder’, ‘plastic card having a transponder’, one of ‘phones, computers, other electronic devices’ with a ‘transponder unit’  or a ‘remote keyless entry system’ with ‘keyfob’ having ‘transponder’), wherein (the) information  associated with interactions (read on actions related to transmitting, receiving, storing and/or accessing ‘identification signal’) with the wireless computing device is accessible at the at least one other computing device (same as above), (Figs. 1 and 4, p8, p16-p19, p22-p23, p36-p45).
Even though HIMMELSTEIN discloses preforming function regarding open door by using the voice command (p8, p36, p43), HIMMELSTEIN does not expressly disclose “determine that a standard response to the voice command would cause one or more portions of the vehicle to strike an object, and, in response to such determination, to produce a non-standard response to the voice command”.  However, the same/similar concept/feature is well known in the art as evidenced by MARTINEZ who discloses ‘door opening limit control system’ (title), comprising ‘input interface’ used for inputting ‘designated commands from a driver of the vehicle’ (p22), determining that ‘the distance between a vehicle door (as a portion of the vehicle) and nearby obstacles which may obstruct the full opening (corresponding to standard response) of the door’, and that ‘if the measured obstacle distance is less than the predetermined clearance 
It is also noted that HIMMELSTEIN in view MARTINEZ does not expressly disclose the security system being for or acting as “a virtual assistant (VA)”.  However, the same/similar concept/feature is well known in the art as evidenced by MAHAFFY who discloses ‘service request processing performed by artificial intelligence systems in conjunction with human intervention’ (title), comprising ‘virtual assistant system (read on claimed “virtual assistant” as a device or system) for information retrieval’ and ‘service request processing (also read on claimed “virtual assistant” as a function/feature)’ by using user-provided ‘voice instructions’ and ‘artificial intelligence (AI) routines’, providing ‘voice recognition, speech to text software, and other automated intelligent systems’, processing ‘voice request/command’ with ‘voice print’ using ‘wireless UID (user interface device)’ for the ‘virtual assistant system’ (i.e. the voice command/request being for virtual assistant) , (abstract, p15, p30, p43-p46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
As per claim 16 (depending on claim 15), as best understood in view of claim rejection under 35 USC 112 1st, see above, HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses that “the VA retrieves information stored in the vehicle (read on ‘automatically log in…and set the level of access…’, or ‘automatically updated’ or modified ‘the list’, i.e. ‘to do’ list, or receiving ‘information’/‘voiceprint template(s)’ that are ‘stored in memory’), (HIMMELSTEIN: p16, p22-p23, p36-p39, p45, MAHAFFY: p53).
As per claim 17 (depending on claim 15), as best understood in view of claim rejection under 35 USC 112 1st, see above, HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses that [the auditory] (FR) signal includes one of a password, a security code, or an identification code (or ‘voiceprint’)”, (HIMMELSTEIN: p7-p8, p18, p22, MAHAFFY: p43).
As per claim 18 (depending on claim 15), HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses that “the voice command is stored in a memory device (interpreted as ‘recording …the commands, which is…stored in memory’)”, (HIMMELSTEIN: p21-p23).
As per claim 19 (depending on claim 15), HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses that “the voice command is utilized to provide user access (interpreted as using provided/transmitted ‘use password’ to ‘automatically log in’ and ‘log out’)” (HIMMELSTEIN: p26, p39, p45).
As per claim 20 (depending on claim 15), HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses “…to determine proximity of one or more additional the wireless s (read on ‘radio transponder’, or ‘transponders’) to the vehicle is determined based on a Bluetooth signal”, (HIMMELSTEIN: p37, p41-p43).
As per claim 21 (depending on claim 15), HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses that “an audible announcement is made as confirmation of the voice command”, (HIMMELSTEIN: p35).
As per claim 22 (depending on claim 15), HIMMELSTEIN in view of MARTINEZ and MAHAFFY further discloses that “the VA receives information (read on ‘list-making service request’ and/or  ‘items’ to be modified/updated) from an object (read on ‘the user’, ‘virtual assistant system’, or ‘a desktop or portable computer, a PDA, or similar devices’ associated with ‘virtual assistant’ such as ‘list-making service’) to maintain continuity (read on ‘keep track’) with a previous conversation (read on ‘service’ including modifying/updating related to ‘list making’ or ‘existing lists’ in a broad sense) within a predetermined distance”, (HIMMELSTEIN: p8, p4, p47;  MAHAFFY: p53).
As per claims 23-30, they recite a method. As best understood in view of claim rejection under 35 USC 112 1st and/or 2nd, see above, the rejection is based on the same reasons described for claims 15-22 respectively, because the apparatus (device) and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

QH/qh
January 21, 2021
/QI HAN/Primary Examiner, Art Unit 2659